                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

   THEODUS DAVIS, on behalf of himself               )
   and those similarly situated,                     )        Case No. 3:16-cv-674
                                                     )
          Plaintiff,                                 )        Judge Travis R. McDonough
                                                     )
   v.                                                )        Magistrate Judge H. Bruce Guyton
                                                     )
   COLONIAL FREIGHT SYSTEMS, INC. et                 )
   al.,                                              )
                                                     )
          Defendants.                                )


                                                 ORDER



          The parties notified the Court that they had reached a settlement on or before February

   19, 2020. (Doc. 217.) Since then, the parties have filed seven status reports in which they have

   set self-imposed deadlines by which to file their motion for preliminary settlement approval

   and/or requested additional time to do so. (Docs. 218, 219, 220, 221, 222, 226, 228.) In their

   most recent status report, Plaintiffs represented that they “expect[ed] to be able to file their

   motion” on or before July 3, 2020. (Doc. 228.) That date has passed, and the parties have filed

   nothing further with the Court. The parties are hereby ORDERED to file their motion for

   preliminary settlement approval on or before July 9, 2020. Failure to do so may result in

   appropriate sanctions.

          SO ORDERED.

                                                  /s/ Travis R. McDonough
                                                  TRAVIS R. MCDONOUGH
                                                  UNITED STATES DISTRICT JUDGE




Case 3:16-cv-00674-TRM-HBG Document 230 Filed 07/07/20 Page 1 of 2 PageID #: 2922
                                      2
Case 3:16-cv-00674-TRM-HBG Document 230 Filed 07/07/20 Page 2 of 2 PageID #: 2923
